Citation Nr: 1110856	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for Dependents and Indemnity Compensation (DIC) and death pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to May 1972.  He died on July [redacted], 2000.  The appellant claims to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the RO in Little Rock, Arkansas, which continued to deny recognition as surviving spouse.  

The appellant brought previous claims for DIC and death pension benefits in 2000.  Then, in a November 2000 decision, the RO denied these issues on the basis of a finding that the appellant was not the Veteran's surviving spouse.  In the current appeal, the RO has declined to reopen the appellant's previously denied claims.  Regardless of the RO's decision regarding reopening, however, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

In the substantive appeal, the appellant requested a personal hearing before a Veterans Law Judge at the RO.  However, she failed to report to the scheduled hearing in February 2010.  Thus, her hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2010).



FINDINGS OF FACT

1.  An unappealed RO decision dated in November 2000, of which the appellant was notified in November 2000, denied the appellant's claims for death pension and DIC on the basis that she was not the surviving spouse of the Veteran.

2.  Evidence received since the November 2000 RO decision is new to the claims file, but does not raise the possibility of substantiating the appellant's claim for recognition as the surviving spouse of the Veteran.


CONCLUSIONS OF LAW

1.  The November 2000 decision, denying the appellant recognition as the Veteran's surviving spouse is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted sufficient to reopen the appellant's previously denied claim for recognition as the Veteran's surviving spouse; the claim is therefore not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to previously denied claims, the appellant be given notice of the elements of the underlying claim, the elements of new and material evidence, and the reasons for the prior denial.  

Here, the appellant was not provided notice as required by the VCAA prior to initial adjudication of her petition to reopen.  Thus, the Board is obligated to consider whether the appellant was harmed by the error because, when a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2010).  

In such circumstances, the Board should consider the "entire record in the proceeding," including "all evidence and material of record and applicable provisions of law and regulation" to determine whether a claimant was prejudiced by a VA notice error.  See Shinseki, at 1708; see also 38 U.S.C. § 7104(a) (2002).  Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  Mlechick v. Mansfield, 503 F.3d 1340 (2007).  Here, the December 2008 denial of the appellant's petition informed the appellant of the duty to notify provisions as to the requirements to substantiate her claim, the existence of the prior final decision and the reason for the prior final denial, which constitute the first element of Quartuccio notice.  The May 2009 Statement of the Case provided the appellant with notice of the evidence that VA will seek to provide and that which she is expected to provide in the applicable regulations.  Thus, the Board concludes that a reasonable person could be expected to understand the evidence required to substantiate the claim, what VA would provide and assist in providing, and what she was obligated to provide.  See Quartuccio.  

In this regard, the Board notes that appellant submitted a Form 9 after the May 2009 Statement of the Case completed the necessary notice, in which she could have provided additional evidence or requested assistance in obtaining such evidence.  The appellant also requested a hearing before the Board, at which she could have provided additional evidence or requested assistance in obtaining such evidence.  She failed to report for that hearing, forfeiting that opportunity.  Accordingly, the Board concludes that the failure to provide VCAA compliant notice was harmless.  See Mlechick, supra.  Therefore, the Board may proceed with consideration of the claim on the merits.

The appellant has not identified any records that she wished to have associated with the record during the course of the instant appeal.  Evidence associated with the claims file (as it was during her prior claim) and current communications with the RO are of the record.  The Board finds that the duty to assist in obtaining records has been discharged.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The instant claim is one as to the appellant's legal status as the Veteran's surviving spouse.  Medical evidence is not relevant to this case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

II. Recognition as the Veteran's Surviving Spouse

Regarding eligibility to DIC and death pension, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the appellant qualifies as a "surviving spouse."  38 C.F.R. § 3.50 (2010).  Among other requirements, a claimant must be the surviving spouse of a Veteran to be eligible to receive DIC or a death pension.  38 C.F.R. § 3.3(b) (2010).  The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Here, the appellant's original claim for death pension and DIC benefits was denied in November 2000 based on the RO's determination that the appellant was not the surviving spouse of the Veteran.  The RO found that the Veteran and the appellant had been married, but separated and lived apart prior to his death under conditions which were attributable to both the Veteran and the appellant.  See 38 C.F.R. § 3.53 (2010).  Thus, the evidence did not satisfy the third prong of the surviving spouse test set forth above.  See 38 C.F.R. § 3.50.  

The appellant was notified of the RO's decision in a November 2000 letter.  The appellant was provided notice of her appellate rights.  She did not respond within one year.  The November 2000 decision is final.  38 U.S.C.A. § 7104 (West 2002).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As previously noted herein, in order to reopen the claim, new and material evidence which raises a reasonable possibility of substantiating the claim must be received.  As the prior denial was on the basis that the Veteran and the appellant did not cohabit continuously since their marriage (and until the Veteran's death) and that the conditions surrounding this arrangement were attributable to both the Veteran and the appellant, new evidence must be received on these points.

In her September 2008 claim, the appellant contended that she and the Veteran had separated during the month prior to his death and that they had never permanently separated.

The appellant's January 2009 Notice of Disagreement contains no evidence pertinent to the grounds to the prior denial.  Instead, the appellant argued for a grant due to financial hardship.

In her June 2009 VA Form 9, the appellant indicated that the RO was wrong about the information in the claims file.  The appellant indicated that she had lived with the Veteran off and on since their marriage and until his death.  She stated that they both drank a lot, that he beat her, and that he went to his ex-wife's house (and occasionally took a grandchild with him).  However, the appellant also maintained that the Veteran continued to support her until his death and that neither she nor the Veteran wanted a divorce.  

During the course of her prior claim, the appellant submitted a September 2000 statement in which she noted that she had first separated from the Veteran in September 1997.  She stated that they reconciled several times, but each time only lasted a couple of months.  She stated that they never considered a divorce and that he had a drinking problem, but that he ensured that their "land payments" were met and that she had money for her medication.  The appellant stated that the Veteran left home to work jobs for his cousins and returned to stay with her five or six times a year and spend weekends at home between jobs.  

Also during the course of the prior claim, the Veteran's ex-wife, D.H., submitted a September 2000 statement to the effect that both the appellant and the Veteran had serious drinking problems and that the Veteran had not lived with the appellant for around five years.  

The evidence of record at the time of the prior denial shows that the appellant had previously admitted to periodic separations from the Veteran.  The appellant's statements that the Veteran abused her, however, are new to the claims file.  Presumably, the appellant argues that the Veteran's abuse was the reason for lack of continuous cohabitation-indicating that the lack of continuous cohabitation was the fault of the Veteran alone.  

In order to reopen previously denied claims, new evidence must also be material and raise a reasonable possibility of substantiating the claim.  Here, the statements that the Veteran abused her do not explain why they lived apart, given that she also contends that he left her to go to his ex-wife.  This statement would explain why the appellant left the Veteran and why there was a lack of continuous cohabitation-had the appellant left the Veteran.  This is not her contention.  Accordingly, the Board finds that the appellant's statements that the Veteran abused her are not material.  

Finally, the Board notes that the appellant has also submitted statements that she remarried after the Veteran's death.  Eligibility for recognition as a surviving spouse is limited by the condition that the surviving spouse not be remarried.  38 C.F.R. § 3.55 (2010).  On or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of DIC, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3) (2010).  Here, the appellant's second marriage occurred in September 2001 and was terminated by divorce in September 2008 (after October 1, 1998), and thus she may be eligible the "surviving spouse" of the Veteran for DIC purposes under 38 C.F.R. § 3.50.  

While new and material to the claim for recognition as a surviving spouse, this evidence (the appellant's remarriage and subsequent divorce) does not raise a reasonable possibility of substantiating either DIC or death pension benefits.  Remarriage without the marriage being void or annulled forms an absolute bar to recognition as a surviving spouse for death pension purposes.  Remarriage is a bar to DIC benefits, but those benefits may be restored if the remarriage is terminated, and the appellant is otherwise eligible.  The crux of this case is that the appellant was not the surviving spouse for VA purposes at the time of the Veteran's death.  Thus, the divorce from the later marriage does not pertain to the appellant's eligibility at the time of the Veteran's death and thus does not raise a reasonable possibility of substantiating her claim for DIC and death pension benefits. 

In light of the foregoing, the appellant's previous claim is final, and reopening is required.  The Board finds that new and material evidence as to the claim for the appellant's recognition as the Veteran's surviving spouse for death pension and DIC benefits has not been received.  Thus, the prior denial of recognition as the Veteran's surviving spouse should not be reopened.  As such, the Board finds that the preponderance of the evidence is against the appellant's petition to reopen.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition to reopen must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for DIC and death pension purposes is denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


